In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-07-00009-CR
        ______________________________


       CHARLES WHITLEY MICK, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0618767




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

         Charles Whitley Mick appeals from his conviction by a jury for indecency with a child with

J.H. and aggravated sexual assault on a child with J.H. The jury assessed his punishment at twenty

years' and forty years' imprisonment, respectively, and $10,000.00 fines.1

         On appeal, Mick contends that the trial court erred by admitting a video recording of an

interview by a state worker with another alleged victim, M.M.2 He argues that this error is reversible

because it leaves grave doubt that his conviction was free from the substantial influence of the error.

         We addressed this issue in detail in our opinion of this date on his appeal in cause number

06-07-00004-CR. For the reasons stated therein, we likewise conclude that error has not been

shown.




         1
        Mick appeals from this and five other convictions. In cause number 06-07-00004-CR, he
was convicted of aggravated sexual assault on M.M. and sentenced to forty years' imprisonment
(concurrent). In cause number 06-07-00005-CR, he was convicted of aggravated sexual assault on
M.M. and sentenced to forty years' imprisonment (concurrent). In cause number 06-07-00006-CR,
he was convicted of indecency with a child with J.H. and sentenced to twenty years' imprisonment
(concurrent). In cause number 06-07-00007-CR, he was convicted of indecency with a child with
J.H. and sentenced to twenty years' imprisonment (concurrent). In cause number 06-07-00008-CR,
he was convicted of one count of indecency with a child with J.H. and sentenced to twenty years'
imprisonment (concurrent), and one count of aggravated sexual assault on a child with J.H. and
sentenced to forty years' imprisonment (consecutive to 0618762 (06-07-00004-CR)). In cause
number 06-07-00009-CR, Mick was convicted of one count of aggravated sexual assault on J.H. and
sentenced to forty years' imprisonment (concurrent), and one count of indecency with a child with
J.H. and sentenced to twenty years' imprisonment (concurrent). In each conviction, the jury also
assessed a $10,000.00 fine against Mick.
         2
             Mick does not present a Confrontation Clause issue—M.M. testified at the trial.

                                                    2
      We affirm the judgment.




                                  Bailey C. Moseley
                                  Justice

Date Submitted:    May 30, 2008
Date Decided:      June 2, 2008

Do Not Publish




                                    3